Bloodwobth, J.
1. The 4th and 5th grounds of the motion for a new trial are merely amplifications of the general grounds. The 6th and 7th grounds are too general, indefinite and vague for consideration by a reviewing court.
2. When considered in connection with the evidence, and in the light, of the entire charge, the excerpts quoted in, the 8th and 9th grounds of the motion are not erroneous.
3. The court did not err in “submitting to the jury the question of inspection.”
4. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment ■affirmed.


Broyles, P. J., and Harwell, J., concur.

Shipp & Kline, for plaintiff in error.
J. Frank Norman, Eartsfield & Co.nger, contra.